Citation Nr: 1605235	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-13 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for diabetes mellitus, type II, claimed as a result of VA treatment.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for erectile dysfunction, claimed as a result of VA treatment.  

[The issue of entitlement to a total disability rating based on individual unemployability (TDIU) will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2014, a Central Office hearing was held before the undersigned Veterans Law Judge (VLJ).  

In August 2014, the Board remanded the appeal for further development.  The case has since returned to the Board.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Board remanded the appeal to obtain an opinion from a VA examiner.  The examiner was requested to address whether the Veteran sustained additional disabilities or aggravation of disabilities, claimed as erectile dysfunction and diabetes as a result of medications prescribed by VA and was specifically asked to address medications prescribed to treat the Veteran's hypertension and eye condition.  

In July 2015, a VA examiner provided a negative opinion as to whether the Veteran sustained permanent additional disabilities or aggravation of disabilities, claimed as erectile dysfunction and diabetes, as a result of medication prescribed by VA for the hypertension condition.  The examiner further stated:

At the time of the [compensation and pension] exam, veteran stated that he has NOT claimed any association between treatment with any medication for his eye condition and a resultant condition of [erectile dysfunction] and/or [diabetes mellitus] type 2.  Consequently, eye medications were not addressed accordingly.  

The Board acknowledges the Veteran's statements at the time of the VA examination.  Notwithstanding, he previously raised this theory of entitlement, see March 2014 Board Hearing Transcript, p. 6, and given the remand directives, an addendum opinion is needed.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The appeal issues addressed herein must also be deferred pending the receipt of Social Security Administration records and updated VA records, which are being requested in a separate remand addressing entitlement to TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Return the July 2015 VA opinion for an addendum.  If the July 2015 examiner is not available, the requested information should be obtained from a similarly qualified VA examiner.  The electronic claims folder must be available for review.  

The examiner should address the following:

(a) Is it at least as likely as not (i.e., 50 percent or greater likelihood) that the Veteran sustained permanent additional disabilities or aggravation of disabilities, claimed as erectily dysfunction and diabetes mellitus type II, as a result of any medications prescribed by VA to treat his eye condition.  

(b) If so, is it at least as likely as not (i.e., 50 percent or greater likelihood) that such additional disability or aggravation of a disability was a result of treatment that was not reasonably foreseeable?  

(c) If so, is it at least as likely as not (i.e., 50 percent or greater likelihood) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault in prescribing this medication to the Veteran?

(d) Is it at least as likely as not (i.e., 50 percent or greater likelihood) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the prescribed medication in question without the Veteran's informed consent?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Additional examination is not needed unless specifically requested by the examiner.  

2.  Following completion of the requested development, as well as the receipt of Social Security and VA records as requested under Docket No. 07-08 804, readjudicate the 1151 issues.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


